DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and by dependency claims 3-12) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11031119. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in wording are not substantial and claim 1 of the current application is a broader version of claim 1 of U.S. Patent No. 11031119.

U.S. Patent No. 11031119
1. A system for at least one of: a deep learning, a machine learning of a dental image for at least one of: e-commerce, national security the system comprising: a microprocessor, wherein the microprocessor is configured to: receive a dental image from at least one of: an e-commerce provider, a business, an e-commerce consumer, an individual, an e-commerce administrator, a machine learning entity, an e-commerce organization, a government entity, a law enforcement entity, a person of interest; wherein a person of interest may be at least one of: a terrorist, a violent criminal, a nonviolent criminal, a cybercrime criminal, a political criminal, a white collar criminal, an innocent person; the microprocessor may be configured to execute an instruction in any order; wherein an instruction is at least one of: a process, a match, an identify, a generate, a train, a provide, a transaction, an exchange, a transfer, a buy, a sell; train a microprocessor to process a first dental image with a deep neural network at a first resolution and provide to a dental image dataset; match and identify a plurality of dental image landmark probabilities of a first dental image at a first resolution with at least one of: a deep learning, a machine learning to a dental image landmark probabilities dataset and provide to a dental image dataset; match and identify image class landmark probabilities of a first dental image at a first resolution with at least one of: a deep learning, a machine learning to an image class landmark probabilities dataset and provide to a dental image dataset; match and identify object class landmark probabilities of a first dental image at a first resolution with at least one of: a deep learning, a machine learning to an object class landmark probabilities dataset and provide to a dental image dataset; match and identify spatial landmark probability relationships of a first dental image at a first resolution with at least one of: a deep learning, a machine learning to a spatial landmark probability relationships dataset and provide to a dental image dataset; match and identify object probability landmarks of a first dental image at a first resolution with at least one of: a deep learning, a machine learning to an object probability landmarks dataset and provide to a dental image dataset; match and identify object probability relationships of an dental image at a first resolution with at least one of: a deep learning, a machine learning to an object probability relationships dataset and provide to a dental image dataset; generate with at least one of: a deep learning, a machine learning a dental image landmark probability map of a first dental image at a first resolution and provide to a dental image dataset; match and identify a dental image landmark probability map of a first dental image at a first resolution with at least one of: a deep learning, a machine learning to a dental image landmark probability map dataset and provide to a dental image dataset; train a microprocessor to process a second dental image with a deep neural network at a second resolution and provide to a dental image dataset; match and identify a plurality of dental image landmark probabilities of a second dental image at a second resolution with at least one of: a deep learning, a machine learning to a dental image landmark probabilities dataset and provide to a dental image dataset; match and identify image class landmark probabilities of a second dental image at a second resolution with at least one of: a deep learning, a machine learning to an image class landmark probabilities dataset and provide to a dental image dataset; match and identify object class landmark probabilities of a second dental image at a second resolution with at least one of: a deep learning, a machine learning to an object class landmark probabilities dataset and provide to a dental image dataset; match and identify spatial landmark probability relationships of a second dental image at a second resolution with at least one of: a deep learning, a machine learning to a spatial landmark probability relationships dataset and provide to a dental image dataset; match and identify object probability landmarks of a second dental image at a second resolution with at least one of: a deep learning, a machine learning to an object probability landmarks dataset and provide to a dental image dataset; match and identify object probability relationships of a second dental image at a second resolution with at least one of: a deep learning, a machine learning to an object probability relationships dataset and provide to a dental image dataset; generate with at least one of: a deep learning, a machine learning a dental image landmark probability map of a second dental image at a second resolution dataset and provide to a dental image dataset; match and identify a dental image landmark probability map of a second dental image at a second resolution with at least one of: a deep learning, a machine learning to a dental image landmark probability map dataset and provide to a dental image dataset; train a microprocessor to process a first dental image and a second dental image to a large dataset; merge the first dental image and second dental image into a multiple dental image dataset; train a microprocessor to process a multiple dental image dataset with a deep neural network with multiple resolutions and provide to a dental image dataset; match and identify a plurality of dental image landmark probabilities of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning to a dental image landmark probabilities dataset and provide to a dental image dataset; match and identify image class landmark probabilities of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning to an image class landmark probabilities dataset and provide to a dental image dataset; match and identify object class landmark probabilities of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning to an object class landmark probabilities dataset and provide to a dental image dataset; match and identify spatial landmark probability relationships of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning to a spatial landmark probability relationships dataset and provide to a dental image dataset; match and identify object probability landmarks of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning to an object probability landmarks dataset and provide to a dental image dataset; match and identify object probability relationships of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning to an object probability relationships dataset and provide to a dental image dataset; generate with at least one of: a deep learning, a machine learning a dental image landmark probability map of a multiple dental image dataset with multiple resolutions and provide to a dental image dataset; match and identify a dental image landmark probability map of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning to a dental image landmark probability map dataset and provide to a dental image dataset; correlate a dental image dataset with an e-commerce consumer dataset to produce an e-commerce dataset; wherein an e-commerce consumer dataset includes at least one of: an age, a first name, a gender, a middle initial, a middle name, a last name, a sex, a date of birth, a zip code, an address, a geographic location, a cell phone number, a telephone number, a current medication, a previous medication, a social security number, a marital status, an insurance, an insurance identification number, an email address, an internet protocol address, a change of insurance, an employer, a change of employment, a change of zip code, a change of the previous medication, a change of a marital status, a change of gender, a location, a Global Position System (GPS) location, a Global Navigation System (GLONASS) location, a change of location, a passport activity, a visa status, an immigration data, a biometric measurement, an infection status, a disease status, a contact tracing location, a genetic dataset, an internet browsing history, an e-commerce consumer data; correlate an e-commerce dataset with at least one of: a terrorist dataset, a suspected terrorist dataset, a violent criminal dataset, a nonviolent criminal dataset, a cybercrime criminal dataset, a political criminal dataset, a white collar criminal dataset, a dataset to produce a person of interest dataset; process a transaction from at least one of: an e-commerce provider, a business, e-commerce consumer, an individual, an e-commerce administrator, a machine learning entity, an e-commerce organization, a government entity, a law enforcement entity, a person of interest of at least one of: an exchange, a transfer, a buy, a sell of at least one of: a dental image, an e-commerce consumer dental image, a dental image dataset, an e-commerce consumer dataset, an e-commerce dataset, a person of interest dataset over a communication network; wherein a communication network includes at least one of: a secure communication network, an encrypted communication network, the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a cell phone, a mobile network, a wireless network, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform to at least one of: an e-commerce provider, a business, an e-commerce consumer, an individual, an e-commerce administrator, a machine learning entity, an e-commerce organization, a national security organization, a judiciary agency, a military agency, a government agency, a government, a law enforcement agency.
Current Application
1. A system for at least one of: deep learning, machine learning of a dental image to produce at least one of: an insurance approval, an insurance denial, an insurance claim for human review for at least one of: e-commerce, national security the system comprising: a microprocessor, wherein the microprocessor is configured to: receive a dental image from at least one of: an e-commerce provider, an e-commerce consumer, an e-commerce administrator, a machine learning entity, an e-commerce organization, a government entity, a law enforcement entity, a person of interest; wherein a person of interest may be at least one of: a terrorist, a violent criminal, a nonviolent criminal, a cybercrime criminal, a political criminal, a white collar criminal, an innocent person; wherein the microprocessor is configured to execute an instruction in any order; wherein an instruction is at least one of: a process, a match, an identify, a generate, a train, a provide, a transaction, an exchange, a transfer, a buy, a sell; train a microprocessor to process a first dental image with a deep neural network at a first resolution and provide to a dental image dataset; match and identify a plurality of dental image landmark probabilities of a first dental image at a first resolution with at least one of: a deep learning, a machine learning dental image landmark probabilities dataset and provide to a dental image dataset; match and identify image class landmark probabilities of a first dental image at a first resolution with at least one of: a deep learning, a machine learning image class landmark probabilities dataset and provide to a dental image dataset; match and identify object class landmark probabilities of a first dental image at a first resolution with at least one of: a deep learning, a machine learning object class landmark probabilities dataset and provide to a dental image dataset; match and identify spatial landmark probability relationships of a first dental image at a first resolution with at least one of: a deep learning, a machine learning spatial landmark probability relationships dataset and provide to a dental image dataset; match and identify object probability landmarks of a first dental image at a first resolution with at least one of: a deep learning, a machine learning object probability landmarks dataset and provide to a dental image dataset; match and identify object probability relationships of an dental image at a first resolution with at least one of: a deep learning, a machine learning object probability relationships dataset and provide to a dental image dataset; generate with at least one of: deep learning, machine learning a dental image landmark probability map of a first dental image at a first resolution and provide to a dental image dataset; match and identify a dental image landmark probability map of a first dental image at a first resolution with at least one of: a deep learning, a machine learning dental image landmark probability map dataset and provide to a dental image dataset; match and identify a plurality of dental image landmark probabilities of a second dental at a second resolution with at least one of: a deep learning, a machine learning dental image landmark probabilities dataset and provide to a dental image dataset; match and identify image class landmark probabilities of a second dental image at a second resolution with at least one of: a deep learning, a machine learning image class landmark probabilities dataset and provide to a dental image dataset; match and identify object class landmark probabilities of a second dental image at a second resolution with at least one of: a deep learning, a machine learning object class landmark probabilities dataset and provide to a dental image dataset; match and identify spatial landmark probability relationships of a second dental image at a second resolution with at least one of: a deep learning, a machine learning spatial landmark probability relationships dataset and provide to a dental image dataset; match and identify object probability landmarks of a second dental image at a second resolution with at least one of: a deep learning, a machine learning object probability landmarks dataset and provide to a dental image dataset; match and identify object probability relationships of a second dental image at a second resolution with at least one of: a deep learning, a machine learning object probability relationships dataset and provide to a dental image dataset; generate with at least one of: deep learning, machine learning a dental image landmark probability map of a second dental image at a second resolution with at least one of: a deep learning, a machine learning dental image landmark probability map dataset and provide to a dental image dataset; match and identify a dental image landmark probability map of a second dental image at a second resolution with at least one of: a deep learning, a machine learning dental image landmark probability map dataset and provide to a dental image dataset; train a microprocessor to process a first dental image and a second dental image to a large dataset; merge the first dental image and second dental image into a multiple dental image dataset; train a microprocessor to process a multiple dental image dataset with a deep neural network with multiple resolutions and provide to a dental image dataset; match and identify a plurality of dental image landmark probabilities of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning dental image landmark probabilities dataset and provide to a dental image dataset; match and identify image class landmark probabilities of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning image class landmark probabilities dataset and provide to a dental image dataset; match and identify object class landmark probabilities of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning object class landmark probabilities dataset and provide to a dental image dataset; match and identify spatial landmark probability relationships of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning spatial landmark probability relationships dataset and provide to a dental image dataset; match and identify object probability landmarks of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning object probability landmarks dataset and provide to a dental image dataset; match and identify object probability relationships of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning object probability relationships dataset and provide to a dental image dataset; generate with at least one of: deep learning, machine learning a dental image landmark probability map of a multiple dental image dataset with multiple resolutions and provide to a dental image dataset; match and identify a dental image landmark probability map of a multiple dental image dataset at multiple resolutions with at least one of: a deep learning, a machine learning dental image landmark probability map dataset and provide to a dental image dataset; correlate a dental image dataset with an e-commerce consumer dataset to produce an e-commerce dataset; wherein an e-commerce consumer dataset includes at least one of: an age, a first name, a gender, a middle initial, a middle name, a last name, a sex, a date of birth, a zip code, an address, a geographic location, a cell phone number, a telephone number, a current medication, a previous medication, a social security number, a marital status, an insurance, an insurance identification number, an email address, internet protocol address, a change of insurance, an employer, a change of employment, a change of zip code, a change of the previous medication, a change of a marital status, a change of gender, a location, a Global Position System (GPS) location, a Global Navigation System (GLONASS) location, a change of location, a passport activity, a visa status, an immigration data, a biometric measurement, an infection status, a disease status, a contact tracing location, a genetic dataset, an internet browsing history, an e-commerce consumer data; correlate an e-commerce dataset with at least one of: a terrorist dataset, a suspected terrorist dataset, a violent criminal dataset, a nonviolent criminal dataset, a cybercrime criminal dataset, a political criminal dataset, a white collar criminal dataset to produce a person of interest dataset; correlate an e-commerce dataset with at least one insurance data, wherein an insurance data includes a least one dental image to produce at least one of: an insurance approval, an insurance denial, an insurance claim for human review; process a transaction from at least one of: an e-commerce provider, an e-commerce consumer, an e-commerce administrator, a machine learning entity, an e-commerce organization, a government entity, a law enforcement entity, a person of interest of at least one of: an exchange, a transfer, a buy, a sell of at least one of: a dental image, an e-commerce consumer dental image, a dental image dataset, an e-commerce consumer dataset, an e-commerce dataset, a person of interest dataset, an insurance approval, an insurance denial, an insurance claim for human review over a communication network, wherein a communication network includes at least one of: a secure communication network, an encrypted communication network, the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a cell phone, a mobile network, a wireless network, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform to at least one of: an e-commerce provider, an e-commerce consumer, an e-commerce administrator, a machine learning entity, an e-commerce organization, a national security organization, a judiciary agency, a military agency, a government agency, a government, a law enforcement agency.


Claim 13 (and by dependency claims 15 and 16) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11031119. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in wording are not substantial.

U.S. Patent No. 11031119
13. A microprocessor for providing at least one of: a deep learning, a machine learning of a dental image for at least one of: e-commerce, national security the method comprising: a computer vision component configured to analyze the dental image; a memory configured to store instructions associated with at least one of: a microprocessor, a processing service; at least one of: a microprocessor, a processing service coupled to the computer vision component and the memory using at least one of: a microprocessor, processing service executing the instructions associated with an aggregator, wherein the aggregator includes: an image processing engine configured to: receive a dental image from at least one of: an e-commerce provider, a business, an e-commerce consumer, an individual, an e-commerce administrator, a machine learning entity, an e-commerce organization, a government entity, a law enforcement entity, a person of interest; wherein a person of interest is at least one of: a terrorist, a violent criminal, a nonviolent criminal, a cybercrime criminal, a political criminal, a white collar criminal, an innocent person; the microprocessor may be configured to execute an instruction in any order; wherein an instruction is at least one of: a process, a match, an identify, a provide, a transaction, an exchange, a transfer, a buy, a sell; match and identify a first dental image at a first resolution to at least one of: a dental image landmark probabilities dataset, an image class landmark probabilities dataset, an object class landmark probabilities dataset, a spatial landmark probability relationships dataset, an object probability landmarks dataset, an object probability relationships dataset, a dental image landmark probability map, a dental image landmark probability map dataset and provide to a dental image dataset; match and identify a second dental image at a second resolution to at least one of: a dental image landmark probabilities dataset, an image class landmark probabilities dataset, an object class landmark probabilities dataset, a spatial landmark probability relationships dataset, an object probability landmarks dataset, an object probability relationships dataset, a dental image landmark probability map, a dental image landmark probability map dataset and provide to a dental image dataset; merge the first dental image and second dental image into a multiple dental image dataset; match and identify a multiple dental image dataset at a multiple resolution to at least one of: a dental image landmark probabilities dataset, an image class landmark probabilities dataset, an object class landmark probabilities dataset, a spatial landmark probability relationships dataset, an object probability landmarks dataset, an object probability relationships dataset, a dental image landmark probability map, a dental image landmark probability map dataset and provide to a dental image dataset; correlate a dental image dataset with an e-commerce consumer dataset to produce an e-commerce dataset; wherein an e-commerce consumer dataset includes at least one of: an age, a first name, a gender, a middle initial, a middle name, a last name, a sex, a date of birth, a zip code, an address, a geographic location, a cell phone number, a telephone number, a current medication, a previous medication, a social security number, a marital status, an insurance, an insurance identification number, an email address, an internet protocol address, a change of insurance, an employer, a change of employment, a change of zip code, a change of the previous medication, a change of a marital status, a change of gender, a location, a Global Position System (GPS) location, a Global Navigation System (GLONASS) location, a change of location, a passport activity, a visa status, an immigration data, a biometric measurement, an infection status, a disease status, a contact tracing location, a genetic dataset, an internet browsing history, an e-commerce consumer data; correlate an e-commerce dataset with at least one of: a terrorist dataset, a suspected terrorist dataset, a violent criminal dataset, a nonviolent criminal dataset, a cybercrime criminal dataset, a political criminal dataset, a white collar criminal dataset to produce a person of interest dataset; process a transaction from at least one of: an e-commerce provider, a business, an e-commerce consumer, an individual, an e-commerce administrator, a machine learning entity, an e-commerce organization, a government entity, a law enforcement entity, a person of interest of at least one of: an exchange, a transfer, a buy, a sell of at least one of: a dental image, a dental image dataset, an e-commerce consumer dataset, an e-commerce dataset, a person of interest dataset over a communication network to at least one of: an e-commerce provider, a business, an e-commerce consumer, an individual, an e-commerce administrator, a machine learning entity, an e-commerce organization, a national security organization, a judiciary agency, a military agency, a government agency, a government, a law enforcement agency, a microprocessor, a processor, a processing device; wherein a communication network includes at least one of: a secure communication network, an encrypted communication network, the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a cell phone, a mobile network, a wireless network, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform.
Current Application
13. A microprocessor for providing at least one of: deep learning, machine learning of a dental image to produce at least one of: an insurance approval, an insurance denial, an insurance claim for human review for at least one of: e-commerce, national security the method comprising: a computer vision component configured to analyze the dental image; a memory configured to store instructions associated with at least one of: a microprocessor, a processing service; at least one of: a microprocessor, a processing service coupled to the computer vision component and the memory, at least one of: a microprocessor, processing service executing the instructions associated with an aggregator, wherein the aggregator includes: an image processing engine configured to: receive a dental image from at least one of: an e-commerce provider, an e-commerce consumer, an e-commerce administrator, a machine learning entity, an e-commerce organization, a government entity, a law enforcement entity, a person of interest; wherein a person of interest is at least one of: a terrorist, a violent criminal, a nonviolent criminal, a cybercrime criminal, a political criminal, a white collar criminal, an innocent person; verify an individual authorization to process a dental image and place a verification on at least one of: a dental image, an insurance data, an insurance claim and provide to a dental image dataset; match and identify a first dental image at a first resolution to at least one of: a dental image landmark probabilities dataset, an image class landmark probabilities dataset, an object class landmark probabilities dataset, a spatial landmark probability relationships dataset, an object probability landmarks dataset, an object probability relationships dataset, a dental image landmark probability map, a dental image landmark probability map dataset and provide to a dental image dataset; match and identify a second dental image at a second resolution to at least one of: a dental image landmark probabilities dataset, an image class landmark probabilities dataset, an object class landmark probabilities dataset, a spatial landmark probability relationships dataset, an object probability landmarks dataset, an object probability relationships dataset, a dental image landmark probability map, a dental image landmark probability map dataset and provide to a dental image dataset; merge the first dental image and second dental image into a multiple dental image dataset; match and identify a multiple dental image dataset at a multiple resolution to at least one of: a dental image landmark probabilities dataset, an image class landmark probabilities dataset, an object class landmark probabilities dataset, a spatial landmark probability relationships dataset, an object probability landmarks dataset, an object probability relationships dataset, a dental image landmark probability map, a dental image landmark probability map dataset and provide to a dental image dataset; correlate a dental image dataset with an e-commerce consumer dataset to produce an e-commerce dataset; wherein an e-commerce consumer dataset includes at least one of: an age, a first name, a gender, a middle initial, a middle name, a last name, a sex, a date of birth, a zip code, an address, a geographic location, a cell phone number, a telephone number, a current medication, a previous medication, a social security number, a marital status, an insurance, an insurance identification number, an email address, internet protocol address, a change of insurance, an employer, a change of employment, a change of zip code, a change of the previous medication, a change of a marital status, a change of gender, a location, a Global Position System (GPS) location, a Global Navigation System (GLONASS) location, a change of location, a passport activity, a visa status, an immigration data, a biometric measurement, an infection status, a disease status, a contact tracing location, a genetic dataset, an internet browsing history, an e-commerce consumer data; correlate an e-commerce dataset with at least one of: a terrorist dataset, a suspected terrorist dataset, a violent criminal dataset, a nonviolent criminal dataset, a cybercrime criminal dataset, a political criminal dataset, a white collar criminal dataset to produce a person of interest dataset; process a transaction from at least one of: an e-commerce provider, an e-commerce consumer, an e-commerce administrator, a machine learning entity, an e-commerce organization, a government entity, a law enforcement entity, a person of interest of at least one of: an exchange, a transfer, a buy, a sell of at least one of: a dental image, a dental image dataset, an e-commerce consumer dataset, an e-commerce dataset, a person of interest dataset over a communication network to at least one of: an e-commerce provider, an e-commerce consumer, an e-commerce administrator, a machine learning entity, an e-commerce organization, a national security organization, a judiciary agency, a military agency, a government agency, a government, a law enforcement agency, microprocessor, a processor, a processing device; wherein a communication network includes at least one of: a secure communication network, an encrypted communication network, the internet, an intranet, an extranet, an internet, an internet transaction service, an online transaction service, a cell phone, a mobile network, a wireless network, an online transaction processing (OLTP) service, an online analytical processing (OLAP) service, a transaction platform.



Claim Objections
Claims 2, 7, 17, and 18 are objected to because of the following informalities: “the system may omit an instruction in any order” would leave the claim with only the receiving step. For the purposes of examination the steps that follow are also found and rejected, however by the way the claim is worded none of those limitations would be required.  Appropriate correction is required (delete this limitation making the claim unnecessarily broad).
Claims 9 and 19 are objected to because of the following informalities: “alert a discrepancies” appears to be a typo. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “tooth a number” appears to be a typo. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-12 have unacceptable multiple dependent claim wording, the claims do not refer back in the alterative only. See for example MPEP 608.01(n).
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the first instance of the terms “a dental image” and “a dental image dataset” and “a dental image landmark probability” are appropriate, however, each following recitation should read “the dental image” and “the dental image dataset” and “the dental image landmark probability” as opposed to repeating “a dental image” and “a dental image dataset” and “a dental image landmark probability” to make clear which item is being referred to. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the first instance of the terms “a dental image” and “a dental dataset” and “an insurance dataset” are appropriate, however, each following recitation should read “the dental image” and “the dental image dataset” and “the insurance dataset” as opposed to repeating “a dental image” and “a dental image dataset” and “an dental image dataset” to make clear which dataset is being referred to. Additionally, the following limitations are problematic: 

wherein a dental dataset comprises at least one of: a classified dental image anatomy dataset, a classified dental image pathology dataset, a deoxyribonucleic acid (DNA) sequence, an individual deoxyribonucleic acid (DNA) sequence, a ribonucleic acid (RNA) sequence, an individual ribonucleic acid (RNA) sequence, a genetic sequence, a dataset;

wherein a dental image contains at least one of: a dental image, a dental image landmark, an image, an image landmark, an image, an image landmark;

wherein an insurance dataset including at least one of: an American dental association (ADA) code, a date, a claim identifier, a claim number, a duplicate claim associated with the claim identifier, a provider national identification number, a provider's state license number, a provider identification number, a data;
The limitations “a dataset” and “an image” and “a data” attempt to broaden the original limitations of “a dental dataset” and “a dental image” and “an insurance dataset” and make the bounds of the claim impossible to determine. Examiner recommends deleting at a minimum “a dataset” and “an image” and “a data” from those limitations. The limitation of claim 2 “the system may execute an instruction in any order” is not rejected, as in Ex parteCordova, 10 USPQ2d 1949 (Bd. Pat. App. & Inter. 1989) the language "containing A, B, and optionally C" was considered acceptable alternative language because there was no ambiguity as to which alternatives are covered by the claim. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The microprocessor of” should read “the system of”. Furthermore, each recitation should read “the dental image” and “the dental image dataset” as these limitations are referring to the dental image” and “the dental image dataset” of the previous claims.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The microprocessor of” should read “the system of”. Furthermore,

The limitation: the dental image is obtained from at least one of: a digital x-ray, an x-ray, a digital image, an image, a cell phone, a cell phone captured image, 

attempts to broaden the original limitation of “the dental image” and makes the bounds of the claim impossible to determine. Examiner recommends deleting at a minimum “an image” from this limitation.
Claims 5, 6, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The microprocessor of” should read “the system of”. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The microprocessor of” should read “the system of”. Furthermore, each recitation should read “the dental image” and “the dataset” as these limitations are referring to “the dental image” and “the dataset” of the previous claims.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The microprocessor of” should read “the system of”. Furthermore, the limitation “extract at least one of a dental image landmark probabilities, an image class landmark probabilities, an object class landmark probabilities, a spatial landmark probability relationships, an object probability landmarks, an object probability relationships, a dental image landmark probability map, a person of interest dataset, a data” should read “the dental image landmark probabilities, the image class landmark probabilities, the object class landmark probabilities, the spatial landmark probability relationships, the object probability landmarks, the object probability relationships, the dental image landmark probability map, the person of interest dataset, the data” as these entities were referred to in the previous claims.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The microprocessor of” should read “the system of”. Furthermore, each recitation should read “the dental image” and “the dental image dataset” and “the insurance dataset” as these limitations are referring to “the dental image” and “the dataset” and “the insurance dataset” of the previous claims.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The microprocessor of” should read “the system of”. Furthermore, each recitation should read “the dental image” and “the dental image landmark” as these limitations are referring to “the dental image” and “the dental image landmark” of the previous claims.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The microprocessor of” should read “the system of”. Furthermore, “to client device, wherein a client device includes at least one of:” should read “to a client device, wherein the client device includes at least one of:” to make clear which dataset is being referred to.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the first instance of the term “a multiple dental image dataset” is appropriate, however, each following recitation should read “the multiple dental image dataset” to make clear it is the same dataset being referred to. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the first instances of the terms “a dental image” “a dental image dataset” and “a multiple image dataset” are appropriate, however, each following recitation should read “the dental image” “the dental image dataset” and “the multiple image dataset”. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, each recitation should read “the dental image” and “the e-commerce dataset” as these limitations are referring to “the dental image” and “the e-commerce dataset” of the previous claims. Furthermore, “The method of” should read “the microprocessor of” depending on if this claim depends on claim 13 or 14.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “The microprocessor of” should read “the method of” depending on if this claim depends on claim 13 or 14.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the first instance of the terms “a dental image” and “a dental image landmark” are appropriate, however, each following recitation should read “the dental image” and “the dental image landmark” as opposed to repeating “a dental image” and “a dental image landmark” to make clear which item is being referred to.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the first instance of the terms “a dental image, a dental image landmark, an image, an image landmark” are appropriate, however, each following recitation should read “the dental image, the dental image landmark, the image, the image landmark” to make clear which item is being referred to.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the first instance of the terms “a dental image, an insurance dataset” are appropriate, however, each following recitation should read “the dental image, the insurance dataset” to make clear which item is being referred to. Furthermore, “The method of” should read “the system of” depending on if this claim depends on claim 17 or 18.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, each recitation should read “the dental image” and “the dental image landmark” as these limitations are referring to “the dental image” and “the dental image landmark” of the previous claims. Furthermore, “The microprocessor of” should read “the method of” or else “the system of” depending on if this claim depends on claim 17 or 18.

EXAMINER’S COMMENTS

The Office has established numerous rejections under 35 USC 112, second paragraph, with regard to independent claims 1, 2, 13, 14, 17, and 18. The scope of claims 1-20 cannot be determined because of the identified issues presented above.  The numerous rejections to claims 1-20 under 35 USC 112, second paragraph render applicant's claims as being so incomprehensible as to preclude a reasonably detailed search of the prior art by the examiner.  The examiner has attempted to identify all grounds for rejection under 35 USC 112, second paragraph. However, the number of issues with regard to claims 1-20 is so numerous that the scope of the claims cannot be ascertained.  The examiner suggests that the applicant carefully review the claims in order to fix any and all issues that have and have not been highlighted by this office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661